249 P.3d 951 (2011)
2011 OK 14
Bobby Ray DUNLAP, Jr., Petitioner,
v.
THE MULTIPLE INJURY TRUST FUND, and the Workers' Compensation Court, Respondents.
No. 107,353.
Supreme Court of Oklahoma.
March 1, 2011.

ORDER
¶ 1 Certiorari is granted for the limited purpose of reviewing the applicability of the *952 "any competent evidence" standard of review in deciding this case. The Court of Civil Appeals decided this case on November 10, 2010, and applied the "any competent evidence" standard of review. Prior to the Court of Appeals decision, an amendment to 85 Ohio St. 3.6(C) took effect on November 1, 2010, that abrogated the "any competent evidence" standard of review. The amendment authorized review of an order or award to determine whether it was against the clear weight of the evidence. See 85 O.S. Supp. 2010 3.6(C). The amendment notwithstanding, the Court of Civil Appeals properly applied the "any competent evidence" standard of review in deciding this case because the injury underlying the claim for benefits occurred prior to effective date of the amendment. Knott v. Halliburton, 1988 OK 29, ¶ 4, 752 P.2d 812, 813-14. The amendment authorizing review of an order or award to determine whether it was against the clear weight of the evidence applies prospectively to claims for injuries that occur after the effective date of the amendment.
¶ 2 The Court of Civil Appeals opinion is otherwise undisturbed.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 28th DAY OF FEBRUARY, 2011.
¶ 3 ALL JUSTICES CONCUR.